Citation Nr: 0104540	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post-traumatic stress 
disorder is manifested by anxiety, depression, and complaints 
of insomnia, productive of social and occupational impairment 
of no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent initial rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post-traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover the Board is of the opinion that this 
case presents no evidentiary consideration that would warrant 
an exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

This appeal stems from a rating decision in April 1999 which 
originally granted service connection, and a 30 percent 
rating, for post-traumatic stress disorder, effective from 
October 2, 1998.  Therefore, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).  

Private medical records show treatment for depression from 
1993 to February 1998, including with medication.  

VA outpatient treatment records dated from October to 
December 1998 show treatment for depression and possible 
post-traumatic stress disorder.  The veteran was goal 
directed and denied delusions.  He admitted having intrusive 
thoughts of war and flashbacks.  The veteran denied having 
nightmares.  He denied suicidal and homicidal ideation.

On VA psychiatric examination in April 1999, the veteran 
reported that he was employed and that he had worked at his 
current job since January 1992.  The veteran was taking 
Nefazodone and Trazodone at bedtime.  He reported that the 
medication helped him sleep up to four hours each night.  He 
stated that he could not sleep much at all without the 
medication.  The veteran reported that he had very strong 
feelings of anxiety when he felt threatened.  He said that it 
took several days for the feelings to go away.  He reported 
that he had not been able to sleep in the past without 
alcohol.  The veteran indicated that he persistently re-
experienced the traumatic events of Vietnam as a result of 
intense psychological distress in the form of extreme anxiety 
when he felt threatened.  He also reported physiological 
reactivity in the form of night sweats on exposure to cues 
that symbolized or resembled an aspect of the traumatic 
events.  The veteran persistently avoided stimuli associated 
with the trauma by using drawing as a means to avoid 
thoughts, feelings or conversations associated with the 
trauma.  The veteran avoided activities, places or people 
that aroused recollections of the trauma.  The veteran had 
feelings of detachment and estrangement from others.  The 
veteran noted that drawing was a very good coping mechanism 
to help him calm down and ease his anxiety.  The veteran 
reported persistent symptoms of increased arousal that were 
not present before the trauma, difficulty falling and staying 
asleep, irritability and outbursts of anger, hypervigilence, 
and an exaggerated startle response.  The veteran indicated 
that the duration of the symptoms could be more than a month 
and that they caused impairment in social and occupational 
functioning.  The veteran acknowledged that the difficulties 
with anger and sleep coupled with heavy use of alcohol to 
help him sleep were factors in his separation from his wife.  
He made it clear that there were also other difficulties that 
contributed to the separation and he did not blame his post-
traumatic stress disorder symptoms solely for the separation.  
The veteran's hypervigilence and tendency to feel that other 
people were out to get him contributed to some work related 
stress at his current job.  He indicated that when his 
supervisor followed him around trying to find things he could 
write the veteran up on, the veteran felt threatened and that 
triggered anger and anxiety.  The examiner thought that the 
veteran had fairly good coping mechanisms for his situations, 
nevertheless he did experience increased distress at work as 
a result of his hypervigilence and guardedness.

Objectively, the veteran reported early for his appointment 
and waited patiently until the assigned time.  He was clean 
and well groomed and dressed in his work clothes.  No 
abnormal motor behavior was evident.  The veteran's posture 
and gait were normal, and facial expressions were normal and 
responsive.  His voice was well modulated, and speech was at 
a normal rate and clearly articulated.  The veteran was 
oriented to day, date, time, and place.  His answers were 
logical and relevant to the questions asked.  There was no 
evidence of psychosis, and the veteran denied any audio or 
visual hallucinations.  Attention and concentration were 
reported to be good to fair.  The veteran stated that drawing 
helped him concentrate.  He denied any noticeable memory 
deficits.  The veteran denied suicidal ideation, but he did 
acknowledge thoughts of hurting other people from time to 
time when they provoked him.  He denied any specific plans to 
hurt any particular individual at the present time.  He 
described his mood as slightly anxious and his mood appeared 
anxious and guarded.  The range of affect was restricted but 
appropriate.  From the interview and from a review of the 
veteran's claims file and medical record, the examiner did 
not recommend any additional psychological testing.  The 
diagnosis was post-traumatic stress disorder and the 
veteran's global assessment of functioning (GAF) was score 
was 55 out of 100.

VA outpatient treatment records dated from March to December 
1999 show that the veteran continued to be on medication for 
his post-traumatic stress disorder.  The veteran's hygiene 
was noted to be either fair or good on each of his visits.  
It was indicated that the veteran had no thought disorder and 
no suicidal or homicidal ideation.  A June 1999 record 
indicates that the veteran was still working.  His speech was 
normal and his affect was appropriate.  The veteran described 
his mood as better and as tolerable.  His cognition was 
intact.  The examiner indicated that the veteran's depression 
was better.  

In September 1999 the veteran reported that things had been 
pretty good until he had a cerebral hemorrhage the month 
previously.  The veteran stated that he felt confused and he 
predicted that he would later forget that he had talked to 
the VA examiner.  He said that he felt kind of down and that 
he had very little energy.  The veteran reported initial and 
middle insomnia.  The veteran's speech was coherent and 
relevant.  His affect was appropriate.  The veteran's thought 
content was goal directed and there were no psychotic 
features.  The examiner noted that there was a recurrence of 
symptoms of depression.  Cognition was noted to be intact but 
with some difficulty of recent memory since the cerebral 
hemorrhage.

In October 1999 the veteran reported that he easily got 
agitated for nothing.  He stated that ever since the cerebral 
hemorrhage he had problems remembering what he said five to 
ten minutes previously.  His girlfriend told him that he 
yelled in his sleep, talking in a different language.  The 
veteran denied nightmares and intrusive thoughts.  The 
veteran's speech was normal and his affect was appropriate.  
His thought content was goal directed and there were no 
psychotic features.  The veteran stated that he felt down but 
that he didn't feel like throwing himself off bridges.  The 
veteran reported that he felt easily agitated.  The veteran's 
cognition was intact and he was oriented times three, but he 
had difficulty with recent memory.  The veteran stated that 
he had middle insomnia and that the Trazodone no longer 
helped his insomnia.  

In December 1999 the veteran reported that he could not 
remember things since his brain hemorrhage.  He stated that 
he continued to talk in his sleep, that his girlfriend told 
him that he was talking in a different language.  The 
veteran's affect was appropriate and his speech was coherent 
and relevant but not spontaneous.  The veteran's mood was 
down, with a tone of frustration.  The veteran said that he 
was pissed off, he knew that things were not the same.

A 30 percent evaluation under Diagnostic Code 9411 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation for post-traumatic stress 
disorder contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The April 1999 VA examiner noted that the veteran had 
restricted affect.  The veteran reported difficulties with 
anger and sleep.  The veteran also thought that his 
supervisor at work was following him and this made the 
veteran feel threatened, resulting in anger and anxiety.  The 
April 1999 VA examiner indicated that the veteran's GAF was 
55 which represents moderate impairment in social relations, 
judgment, thinking, and mood.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  The VA outpatient records 
from March to December 1999 indicate that the veteran 
continued to experience insomnia and depression.  
Accordingly, the Board finds that the veteran's symptoms of 
post-traumatic stress disorder more nearly meet the criteria 
for a 50 percent evaluation.  

The Board notes that the veteran has not been shown to be 
psychotic or delusional.  The veteran has been fully oriented 
and has had coherent speech.  While the veteran has been 
shown to have problems with memory since August 1999, this 
has been attributed to a cerebral hemorrhage.  Even if such 
memory deficits were attributed to his post-traumatic stress 
disorder, the Board notes that the criteria for a 50 percent 
rating includes occupational impairment due to impairment of 
short-and long-term memory.  The veteran has not been shown 
to have suicidal ideation, obsessional rituals, illogical 
speech, near continuous depression affecting the ability to 
function or any other deficiencies of thinking, memory, mood, 
judgment or other symptomatology of such severity as to meet 
the criteria for a 70 percent rating for post-traumatic 
stress disorder.  Since the preponderance of the evidence of 
record does not reveal that the veteran has met the criteria 
for a rating in excess of 50 percent for post-traumatic 
stress disorder at any time since the award of service 
connection, staged ratings are not warranted, and a rating 
beyond 50 percent is not shown.


ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals





